Exhibit 10.1

UNITED STATE OF AMERICA

BEFORE THE

BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM

WASHINGTON, D.C.

STATE OF ALABAMA

STATE BANKING DEPARTMENT

MONTGOMERY, ALABAMA

 

In the Matter of           Docket No. 09-086-B-HC THE COLONIAL BANCGROUP, INC.  
   Cease and Desist Order Issued Montgomery, Alabama      Upon Consent Pursuant
to the      Federal Deposit Insurance Act.,        As Amended

WHEREAS, in recognition of their common goal to maintain the financial soundness
of The Colonial BancGroup, Inc., Montgomery, Alabama, a registered bank holding
company (“BancGroup”), and its subsidiary bank, Colonial Bank (the “Bank”), a
state chartered nonmember bank, BancGroup has consented to the issuance of a
Cease and Desist Order (the “Order”) by the Board of Governors of the Federal
Reserve System (the “Board of Governors”) and the Alabama State Banking
Department (the “Superintendent”);

WHEREAS , on July 15, 2009 , the board of directors of BancGroup at a duly
constituted meeting adopted a resolution authorizing and directing Simuel
Sippial, Jr. to enter into this Order on behalf of BancGroup, and consenting to
compliance with each and every provision of this Order by BancGroup and its
institution-affiliated parties, as defined in sections 3(u) and 8(b)(3) of the
Federal Deposit Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u)
and 1818(b)(3)), and waiving any and all rights that BancGroup may have pursuant
to section 8 of the FDI Act (12 U.S.C. § 1818) to: (i) a hearing for the purpose
of taking evidence



--------------------------------------------------------------------------------

on any matters set forth in this Order; (ii) judicial review of this Order;
(iii) contest the issuance of this Order by the Board of Governors pursuant to
section 8 of the FDI Act and the Superintendent pursuant to Section 5-2A-12
(1975) of the Alabama Banking Code; and (iv) challenge or contest, in any
manner, the basis, issuance, validity, terms, effectiveness or enforceability of
this Order or any provisions hereof.

NOW, THEREFORE, IT IS HEREBY ORDERED that, pursuant to sections 8(b)(1) and (3)
of the FDI Act, and Section 5-2A-12 of the Code of Alabama, that BancGroup and
its institution-affiliated parties shall cease and desist and take affirmative
action as follows:

Source of Strength

1. The board of directors of BancGroup shall take appropriate steps to ensure
that the Bank complies with the Order to Cease and Desist entered into with the
Federal Deposit Insurance Corporation (the “FDIC”) and the Superintendent
effective as June 15, 2009, and any other supervisory action taken by the Bank’s
federal or state regulators.

Capital Plan

2. Within 30 days of this Order, BancGroup shall submit to the Reserve Bank and
the Superintendent an acceptable written plan to maintain sufficient capital at
BancGroup, on a consolidated basis, and the Bank, as a separate legal entity on
a stand-alone basis. The plan shall, at a minimum, address, consider, and
include:

(a) The consolidated organization’s and the Bank’s current and future capital
requirements, including compliance with the Capital Adequacy Guidelines for Bank
Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure, Appendices A
and D of Regulation Y of the Board of Governors (12 C.F.R. Part 225, App. A and
D) and the applicable capital adequacy guidelines for the Bank issued by the
Bank’s federal regulator;

 

2



--------------------------------------------------------------------------------

(b) the adequacy of the Bank’s capital, taking into account the volume of
classified credits, concentrations of credit, allowance for loan and lease
losses (“ALLL”), current and projected asset growth, and projected retained
earnings;

(c) the source and timing of additional funds to fulfill the consolidated
organization’s and the Bank’s future capital requirements;

(d) supervisory requests for additional capital at the Bank or the requirements
of any supervisory action imposed on the Bank by its federal or state regulator;
and

(e) the requirements of section 225.4(a) of Regulation Y of the Board of
Governors (12 C.F.R. § 225.4(a)) that BancGroup serve as a source of strength to
the Bank.

3. BancGroup shall notify the Reserve Bank and the Superintendent, in writing,
no more than 30 days after the end of any quarter in which BancGroup’s
consolidated capital ratios or the Bank’s capital ratios (total risk-based, tier
1 risk-based, or leverage) fall below the plan’s minimum ratios. Together with
the notification, BancGroup shall submit an acceptable written plan that details
the steps BancGroup will take to increase its and/or the Bank’s capital ratios
above the plan’s minimums.

Liquidity Risk Management

4. Within 60 days of the date of this Order, BancGroup will submit to the
Reserve Bank and the Superintendent an acceptable written plan for liquidity
management at the consolidated organization. The plan will, at a minimum,
address, consider, and include:

(a) Analysis of additional liquidity sources;

(b) appropriate risk limits for each liquidity source;

(c) the ability to meet short-term funding needs, including the maintenance of a
sufficient asset liquidity cushion; and

 

3



--------------------------------------------------------------------------------

(d) a contingency funding plan that includes: (i) an assessment of all potential
funding needs; and (ii) the establishment of quantitative triggers.

Allowance for Loan and Lease Losses

5. (a) Within 30 days of this Agreement, BancGroup, including its nonbank
subsidiaries (collectively “BancGroup”), shall eliminate from their books, by
charge-off or collection, all assets or portions of assets identified as “loss”
that have not been previously collected in full or charged off. Thereafter
BancGroup shall, within 30 days from the receipt of any federal report of
inspection, charge off all assets classified or identified as “loss” unless
otherwise approved in writing by the Reserve Bank and the Superintendent.

(b) Within 60 days of this Agreement, BancGroup shall review and revise as
appropriate its consolidated ALLL methodology to assure that it is consistent
with relevant supervisory guidance, including the Interagency Policy Statements
on the Allowance for Loan and Lease Losses, dated July 2, 2001 (SR 01-17 (Sup))
and December 13, 2006 (SR 06-17). BancGroup shall submit a description of the
methodology to the Reserve Bank and the Superintendent upon adoption.

(c) Within 60 days of this Agreement, BancGroup shall submit to the Reserve Bank
and the Superintendent an acceptable written program to be implemented for
determining, documenting, and recording an adequate consolidated ALLL. The
program shall include policies and procedures to ensure adherence to the
consolidated ALLL methodology and provide for periodic reviews and updates to
the consolidated ALLL methodology as appropriate. The program shall also provide
for a review of the consolidated ALLL by the board of directors on at least a
quarterly calendar basis. Any deficiency found in the consolidated ALLL shall be
remedied in the quarter it is discovered, prior to the filing of any required
regulatory reports, by

 

4



--------------------------------------------------------------------------------

additional provisions. The board of directors shall maintain written
documentation of its review, including the factors considered and conclusions
reached by the Bancorp or any nonbank subsidiary in determining the adequacy of
the consolidated ALLL. During the term of this Agreement, BancGroup shall submit
to the Reserve Bank and the Superintendent, within 30 days after the end of each
calendar quarter, a written report regarding the board of directors’ quarterly
review of the consolidated ALLL and a description of any changes to the
methodology used in determining the amount of consolidated ALLL for that quarter

Dividends and Distributions

6. (a) BancGroup shall not declare or pay any dividends without the prior
written approval of the Reserve Bank, the Director of the Division of Banking
Supervision and Regulation of the Board of Governors (the “Director”), and the
Superintendent.

(b) BancGroup shall not directly or indirectly take dividends or any other form
of payment representing a reduction in capital from the Bank without the prior
written approval of the Reserve Bank and the Superintendent.

(c) BancGroup and its nonbank subsidiaries shall not make any distributions of
interest, principal, or other sums on subordinated debentures or trust preferred
securities without the prior written approval of the Reserve Bank, the Director,
and the Superintendent.

(d) All requests for prior approval shall be received by the Reserve Bank and
the Superintendent at least 30 days prior to the proposed dividend declaration
date, proposed distribution on subordinated debentures, and required notice of
deferral on trust preferred securities. All requests shall contain, at a
minimum, current and projected information on BancGroup’s capital, earnings, and
cash flow; the Bank’s capital, asset quality, earnings, and ALLL; and
identification of the sources of funds for the proposed payment or distribution.
For

 

5



--------------------------------------------------------------------------------

requests to declare or pay dividends, BancGroup must also demonstrate that the
requested declaration or payment of dividends is consistent with the Board of
Governors’ Policy Statement on the Payment of Cash Dividends by State Member
Banks and Bank Holding Companies, dated November 14, 1985 (Federal Reserve
Regulatory Service, 4·877 at page 4-323), and Alabama State policies on
dividends.

Debt and Stock Redemption

7. (a) BancGroup and any nonbank subsidiary shall not, directly or indirectly,
incur, increase, or guarantee any debt without the prior written approval of the
Reserve Bank and the Superintendent. All requests for prior written approval
shall contain, but not be limited to, a statement regarding the purpose of the
debt, the terms of the debt, and the planned source(s) for debt repayment, and
an analysis of the cash flow resources available to meet such debt repayment.

(b) BancGroup shall not, directly or indirectly, purchase or redeem any shares
of its stock without the prior written approval of the Reserve Bank and the
Superintendent. Compliance with Laws and Regulations

8. (a) In appointing any new director or senior executive officer, or changing
the responsibilities of any senior executive officer so that the officer would
assume a different senior executive officer position, BancGroup shall comply
with the notice provisions of section 32 of the FDI Act (12 U.S.C. § 1831i) and
Subpart H of Regulation Y of the Board of Governors (12 C.F.R. §§ 225.71 et
seq.) and also provide thirty days prior written notice to the Superintendent.

 

6



--------------------------------------------------------------------------------

(b) BancGroup shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the FDIC’s regulations (12 C.F.R. Part 359).

Approval and Implementation of Plans, a Program, and Progress Reports

9. (a) BancGroup shall submit plans and a program that are acceptable to the
Reserve Bank and the Superintendent within the applicable time periods set forth
in paragraphs 2,4, and 5(c) of this Order.

(b) Within 10 days of approval by the Reserve Bank and the Superintendent,
BancGroup shall adopt the approved plans and program. Upon adoption, BancGroup
shall implement the approved plans and program and thereafter fully comply with
them.

(c) During the term of this Order, the approved plans and program shall not be
amended or rescinded without the prior written approval of the Reserve Bank and
the Superintendent.

10. Within 30 days after the end of each calendar quarter following the date of
this Order, the board of directors shall submit to the Reserve Bank and the
Superintendent written progress response detailing the form and manner of all
actions taken to secure BancGroup’s compliance with the provisions of this Order
and the results thereof, and a parent company only balance sheet, income
statement, and, as applicable, a report of changes in stockholders’ equity. The
Reserve Bank and the Superintendent may, in writing, discontinue the
requirements for progress reports or modify the reporting schedule.

Communications

11. All communications regarding this Order shall be sent to:

 

7



--------------------------------------------------------------------------------

  (a) Ms. Maria Smith
Assistant Vice President
Federal Reserve Bank of Atlanta
1000 Peachtree Street, N.E.
Atlanta, Georgia 30309-4470

 

  (b) Mr. John D. Harrison
Superintendent of Banks
State of Alabama State Banking Department
401 Adams A venue, Ste. 680
Montgomery, Alabama 36130-1201

 

  (c) Mr. Simuel Sippial, Jr.
Chairman
The Colonial BancGroup, Inc.
100 Colonial Bank Boulevard
Montgomery, Alabama 36117

Miscellaneous

12. Notwithstanding any provision of this Order to the contrary, the Reserve
Bank and the Superintendent may, in their sole discretion, grant written
extensions of time to BancGroup to comply with any provision of this Order.

13. The provisions of this Order shall be binding upon BancGroup and its
institution- affiliated parties, in their capacities as such, and their
successors and assigns.

14. Each provision of this Order shall remain effective and enforceable until
stayed, modified, terminated or suspended in writing by the Reserve Bank and the
Superintendent.

15. The provisions of this Order shall not bar, estop or otherwise prevent the
Board of Governors, the Reserve Bank, the Superintendent, or any other federal
or state agency from taking any other action affecting BancGroup or any of its
current or former institution-affiliated parties and their successors and
assigns.

 

8



--------------------------------------------------------------------------------

16. The Superintendent, having duly approved this Order, and BancGroup, through
its board of directors, agree that the issuance of this Order by the Board of
Governors shall be binding as between BancGroup and the Superintendent to the
same degree and legal effect that such Order would be binding upon BancGroup if
the Superintendent had issued a separate Order and included and incorporate all
of the provisions of this Order pursuant to the provisions of section 5-2A-12 of
the Code of Alabama.

By Order of the Board of Governors of the Federal Reserve System and the
Superintendent effective this 22nd day of July, 2009.

 

THE COLONIAL BANCGROUP, INC.    

BOARD OF GOVERNORS OF

THE FEDERAL RESERVE SYSTEM

By:   /s/ Simuel Sippial, Jr.     By:   /s/ Robert deV. Frierson  

Simuel Sippial, Jr.

Chairman

     

Robert deV. Frierson

Deputy Secretary of the Board

 

 

 

   

ALABAMA STATE SUPERINTENDENT

OF BANKS

      By:   /s/ John D Harrison        

John D Harrison

Superintendent of Banks

State of Alabama

 

 

 

 

 

 

9